Citation Nr: 0619808	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-33 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Emmanuel P. Biscocho


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The appellant has alleged valid military service from August 
1941 to March 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines.  That decision determined that the appellant had 
not submitted new and material evidence to reopen a claim for 
basic eligibility for VA benefits.  

The veteran's claim was advanced on the docket under the 
provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).  

The Board has determined that new and material evidence has 
been submitted to reopen the claim, and rephrased the issue 
on the merits as described above.  The appellant is not 
prejudiced by the Board's decision to reopen the claim and 
proceed to a decision on the merits, as the RO actually 
considered the merits of the appellant's claim in the 
decision on appeal, as well as the statement of the case 
(SOC) and supplemental statements of the case (SSOC), and the 
appellant has continuously argued the merits of his claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence necessary 
for the equitable disposition of the appellant's  appeal. 

2.  In a rating decision dated in June 1952, the RO 
determined that the appellant did not have qualifying 
military service.  That decision was not timely appealed.  

3.  The evidence received subsequent to the RO's final June 
1952 decision is neither cumulative or redundant, and raises 
a reasonable possibility of substantiating the claim.  

4.  The appellant has provided no valid documentation 
verifying that he had qualifying military service.


CONCLUSIONS OF LAW

1.  The June 1952 RO decision that determined that the 
appellant did not have qualifying service is final.  38 
U.S.C. § 709 (1946); Veterans Regulation No. 2(a), Part II, 
Par. III; Department of Veterans Affairs Regulation 1008 (in 
effect in 1952).  

2.  New and material evidence has been received, since the 
June 1952 decision, and the claim is reopened.  38 U.S.C.A. 
5108 (West 2002); 38 C.F.R. 3.156(a) (2005). 

3.  The appellant has not met the basic eligibility 
requirements for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In 1952, the appellant filed a claim for VA benefits.  
Pursuant to this claim, the RO attempted to verify the 
appellant's status as a veteran.  In June 1952, a 
determination was received from the service department that 
the appellant had no recognized guerrilla service, nor was he 
a member of the Philippine Commonwealth Army in the service 
of the Armed Forces of the United States.

In a June 1952 letter, the appellant was informed that due to 
the adverse report from the Department of the Army, VA was 
"without legal authority to favorably consider the claim" 
and his claim for disability benefits was being disallowed. 

In April 2004, the appellant again filed a claim for VA 
benefits.  He submitted documents from the Philippine Army, 
including an Affidavit for Philippine Army Personnel. 

In November 2004, the appellant also submitted a document 
from the Philippine Veterans Affairs Office, and a copy of a 
special order showing a different service number than had 
been used to obtain the original service verification in 
1952.  

The RO resubmitted the appellant's personal information for 
reverification of his claimed service, with the different 
serial number, as well as different claimed service dates, 
and including the appellant's middle name.  In January 2005, 
the National Personnel Records Center (NPRC) wrote that based 
on the information provided, the appellant had "no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces."  

Legal Criteria and Analysis

Under applicable statutes and regulations, the term "veteran" 
means a person who served in the active military, naval, or 
air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
101(24) (West 2002); 38 C.F.R. § 3.1(d) (2005).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States.  
38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.40(c) (2005).  
Service as a guerrilla is also included if the individual 
served under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized by and cooperating with 
the United States forces.  Guerrilla service is established 
if a service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.40(d).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a) (2005).  The active 
service in the guerrilla forces will be the period certified 
by the service department. 38 C.F.R. § 3.41(d) (2005).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) or an original Certificate of 
Discharge, without verification from the service department.  
The VA may accept such a submission if the evidence consists 
of a document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, the VA will request verification 
of service from the service department.  38 C.F.R. § 3.203 
(2005).

In this case, pursuant to a claim for VA disability benefits, 
the RO contacted the United States Army for verification of 
his claimed service dates, and was informed in June 1952 that 
the appellant had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  The 
appellant was notified of the denial in a letter also dated 
in June 1952.  Although he was notified of his appellate 
rights, he did not appeal and the decision became final.  38 
U.S.C. § 709 (1946); Veterans Regulation No. 2(a), Part II, 
Par. III; Department of Veterans Affairs Regulation 1008 (in 
effect in 1952).  Since then, the appellant has submitted a 
credible document indicating that the information submitted 
for original verification of service in 1952 was incorrect 
and may have included a wrong serial number.  This 
information is new and material to the issue of eligibility 
for VA benefits, and the claim is reopened.  38 U.S.C.A. 5108 
(West 2002); 38 C.F.R. 3.156(a) (2005).  

As verification of his claim for veteran status, the 
appellant has submitted several documents, consisting 
primarily of documents from the Philippine Armed Forces and 
Philippine Veterans Affairs Office.  However, under the 
provisions of 38 C.F.R. § 3.203, the only valid evidence of 
service are documents issued by a United States service 
department.  A determination by the service department to 
this effect is binding on VA.  See generally Spencer v West, 
13 Vet. App. 376 (2000).  Moreover, the appellant has 
provided no further evidence that would warrant a request for 
re-certification from the service department.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).  

The Board finds, therefore, that the appellant has no 
qualifying service in the United States Armed Forces, and 
that he is not a "veteran" for VA benefits purposes under the 
laws administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

The Board notes that the notice provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) appear to apply in this 
case.  38 U.S.C.A. § 5100 et seq. (West 2002).  VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  In what can be considered a fourth 
element of the requisite notice, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim." 38 C.F.R. § 
3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 2002).  
The appellant was fully notified of the evidence needed to 
show valid service in the April 2004 letter, and in an August 
2004 SOC, and SSOCs issued in September 2004 and February 
2005, including the fact that proof of military service may 
be shown by a valid service document submitted by the 
appellant without verification from the service department, 
and that Philippine Army documents were not adequate for 
purposes of showing qualifying service.  

VCAA also redefines the obligations of VA with respect to 
the duty to assist claimants in the development of their 
claims.  However, the VCAA recognizes certain circumstances 
where VA will refrain from or discontinue providing 
assistance.  Circumstances in which VA will refrain from or 
discontinue providing assistance in obtaining evidence 
include, but are not limited to the claimant's ineligibility 
for the benefit sought because of lack of qualifying service, 
lack of veteran status, or other lack of legal eligibility.  
38 C.F.R § 3.159 (d).  See also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  In this case, because of the lack of 
veteran status, the Board finds that the duty to assist 
provisions of VCAA do not apply.


ORDER

The appellant has not met the basic eligibility requirements 
for VA benefits, and the appeal is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


